Order entered October 13, 2017




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-16-01138-CR
                                  No. 05-16-10039-CR
                                  No. 05-16-01140-CR

                     DERRICK BRANNON SULLIVAN, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 282nd Judicial District Court
                                 Dallas County, Texas
                Trial Court Cause No. F-1324555, F-13-24563, F-13-25621

                                        ORDER
      Appellant’s Corrected Motion for Extension of Time to Find New Counsel, File

Appellant’s Response Brief and Postpone Final Submission of Appeal Brief and Oral Argument

is DENIED.




                                                  /s/   BILL WHITEHILL
                                                        JUSTICE